The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous 102 rejections have been maintained and repeated.

			Claim Rejections - 35 USC § 102

Claim(s) 1-4 and 9-20 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (WO 2014021405, US 20190338162/20160075917 as English equivalent).
Hoshino (claims, abs., Figures, examples, 110-153) discloses an article comprising a ITO/glass electrode and a coating of poly(3-methoxythiophene).  The iron perchlorate n-hydrate oxidant used in the polymerization is removed after washing with methanol.  The x-ray diffraction shows peaks (at 7.9 º and 25.8 º) and intensity that meet the claimed ones. 
It is duly notified the claimed range of content of metal atoms can be considered as zero. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hoshino is silent on the intended use of "thermoelectric conversion” of claims 1-20.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, no compositional and materials difference between the claimed and disclosed composition and article, and the disclosed article would inherently be capable of performed the claimed intended use.
Furthermore, the disclosed layer would inherently exhibit the claimed properties of specular reflectance, dupability, and solubility, because in view of the substantially identical composition (in this case, the disclosed polymer molecular and crystalline structure measured via X-ray), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant individually argued Hoshino’s sufficiently wash with methanol without heating at would not inherently yield the claimed metal ion content.  The examiner disagrees.  It is duly notified the claimed range of content of metal atoms can be considered as zero. Hoshino further discloses an elemental analysis shows no content of metal ion:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. This elemental analysis supports examiner’s position.  Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise.  A case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103.  See MPEP § 2184.  In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Therefore, the previous 102 rejections have been maintained and repeated.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766